Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 38, 40-42, 44 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 37 and 38, there is no antecedent basis for “seed grind particles”. In claims 40 and 41, the recitation of “selected from the group of…and: is improper Markush or alternative terminology. In claim 42, the recitation of “selected from…and” is improper Markush or alternative terminology. In claim 44, the term “such as“  renders the scope of the claim vague and indefinite, since it is not clear whether the limitation following the term is a positive limitation, or whether it is merely an example of the broader genus. In claim 48, there is no antecedent basis for “the seed grind”.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/091095 A1. No distinction is seen between the process disclosed by WO 2014/091095 A1, and that recited in claims 11, 23, 26 and 29. WO 2014/091095 A1 discloses a method for treating plants, wherein the compositions comprises a source of carbon dioxide such as sodium carbonate, an acid such as an organic acid or phosphoric acid, and a carbohydrate. (See Paragraphs [0041], [0042] and [0046] of the English translation.) The sodium carbonate disclosed as a component in the composition of WO 2014/091095 A1 would inherently serve as a source of carbon dioxide, since Wilson (US 2003/0061758) teaches in Paragraphs [0018] and [0021] that a composition comprising a carbonate compound such as sodium carbonate, and an acid, provides a source of carbon dioxide gas. Accordingly claims 11, 23, 26 and 29 are fully disclosed by WO 2014/091095 A1. In any event, it would be obvious to select a carbohydrate as the soluble agent in the process of WO 2014/091095 A1, since WO 2014/091095 A1 discloses in Paragraph [0046] of the English translation that the soluble agent may be a carbohydrate.  Regarding claim 23, WO 2014/091095 A1 discloses in Paragraphs [0049] and [0050] of the English translation that the composition may be in solid form. Regarding claim 29, WO 2014/091095 A1 discloses in Paragraph [0048] of the English translation that the soluble agent may be sucrose (i.e.sugar).
Claims 12-22, 24, 25, 27, 35-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/091095 A1. WO 2014/091095 A1 is relied upon as discussed hereinbefore.  Regarding claim 12, it would be obvious to provide the composition of WO 2014/091095 A1 to any suitable crop, such as rice. Regarding claim 13, it would be obvious to provide any known or conventional source of carbohydrate as the carbohydrate in the composition of WO 2014/091095 A1, such as brown rice seed grind. Regarding claim 14, it would be obvious to treat plants in any stage of their growth according to the process of WO 2014/091095 A1, which would include seedlings. Regarding claim 15, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum distance from the soil’s surface to apply the composition of WO 2014/091095 A1. Regarding claim 16, it is conventional to move agricultural compositions under the soil by mechanical incorporation. Regarding claim 17, WO 2014/091095 A1 discloses in the English translation that the composition can be used in conjunction with nitrogen fertilizers. Regarding claim 18, it would be obvious to provide as many applications of the composition as desired. Regarding claims 19-21, it would be within the level of skill of one of ordinary skill in the art to determine suitable or optimum amounts of the composition to paddy rice or paddy rice seedlings. Regarding claim 22, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of the acid to provide in the composition of WO 2014/091095 A1. Regarding claims 27, 35 and 36. it would be obvious to use a seed grind as a source of carbohydrate in the composition of WO 2014/091095 A1, since it is well-known that seed grinds are a source of carbohydrates. Regarding claims 37 and 38, it would be obvious to employ whole wheat seeds or whole corn seeds as a source of carbohydrate in the composition of WO 2014/091095 A1, since it is well-known that these are carbohydrate sources. Regarding claims 37 and 38, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum size of seed grind particles as the source of carbohydrate in the composition of WO 2014/091095 A1. Regarding claim 39, WO 2014/091095 A1 discloses in Paragraph [0079] of the English translation that nitrogen and other nutrients can be used in conjunction with the composition. Regarding claims 40-42, it would be obvious to apply the composition of WO 2014/091095 A1 to any known or suitable plant. Regarding claim 43, it is conventional to apply fertilizers as starters followed by another application post-emergence. Regarding claim 44, Paragraphs [0080] and [0082] of the English translation of WO 2014/091095 A1 discloses such fertilizers as potassium sulfate and the various micronutrients. Regarding claims 46 and 49, the composition of WO 2014/091095 A1 would provide synergistic results to no less extent than the composition recited in applicant’s claim 11. Regarding claim 47, the composition of WO 2014/091095 A1 would provide carbon dioxide and energy to roots of the plant in the process of WO 2014/091095 A1 to no less extent than would the composition recited in applicant’s claim 11.
Claims 11-27, 29 and 35-49 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/091095 A1 in view of Wilson, further in view of Muller (US 4,003,160). WO 2014/091095 A1 discloses a method for treating plants, wherein the compositions comprises a source of carbon dioxide such as sodium carbonate, an acid such as an organic acid or phosphoric acid, and a carbohydrate. (See Paragraphs [0041], [0042] and [0046] of the English translation.). The difference between the process disclosed by WO 2014/091095 A1, and that recited in applicant’s claims, is that WO 2014/091095 A1 does not disclose that the source of carbon dioxide should be carbon dioxide.  It would be obvious from Wilson in view of Muller to substitute carbon dioxide for the carbonate as the source of carbon dioxide in the process of WO 2014/091095 A1. One of ordinary skill in the art would be motivated to do so, since it is clear from the Abstract and Paragraph [0009] of Wilson that carbon dioxide is generated when reacting an acid with a carbonate, and Muller teaches at col. 2, lines 1-4 that carbon dioxide is useful for cultivating chlorophyllose plants and vegetation in greenhouses. One would appreciate from Wilson that carbon dioxide is generated for the plants by the reaction of the carbonate and acid in the process of WO 2014/091095 A1, and would be motivated from Muller to employ carbon dioxide directly as the source of carbon dioxide as a substitute for, or in addition to, the carbonate of WO 2014/091095 A1. Regarding claim 12, it would be obvious to provide the composition of WO 2014/091095 A1 to any suitable crop, such as rice. Regarding claim 13, it would be obvious to provide any known or conventional source of carbohydrate as the carbohydrate in the composition of WO 2014/091095 A1, such as brown rice seed grind. Regarding claim 14, it would be obvious to treat plants in any stage of their growth according to the process of WO 2014/091095 A1, which would include seedlings. Regarding claim 15, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum distance from the soil’s surface to apply the composition of WO 2014/091095 A1. Regarding claim 16, it is conventional to move agricultural compositions under the soil by mechanical incorporation. Regarding claim 17, WO 2014/091095 A1 discloses in the English translation that the composition can be used in conjunction with nitrogen fertilizers. Regarding claim 18, it would be obvious to provide as many applications of the composition as desired. Regarding claims 19-21, it would be within the level of skill of one of ordinary skill in the art to determine suitable or optimum amounts of the composition to paddy rice or paddy rice seedlings. Regarding claim 22, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of the acid to provide in the composition of WO 2014/091095 A1. Regarding claims 27, 35 and 36. it would be obvious to use a seed grind as a source of carbohydrate in the composition of WO 2014/091095 A1, since it is well-known that seed grinds are a source of carbohydrates. Regarding claims 37 and 38, it would be obvious to employ whole wheat seeds or whole corn seeds as a source of carbohydrate in the composition of WO 2014/091095 A1, since it is well-known that these are carbohydrate sources. Regarding claims 37 and 38, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum size of seed grind particles as the source of carbohydrate in the composition of WO 2014/091095 A1. Regarding claim 39, WO 2014/091095 A1 discloses in Paragraph [0079] of the English translation that nitrogen and other nutrients can be used in conjunction with the composition. Regarding claims 40-42, it would be obvious to apply the composition of WO 2014/091095 A1 to any known or suitable plant. Regarding claim 43, it is conventional to apply fertilizers as starters followed by another application post-emergence. Regarding claim 44, Paragraphs [0080] and [0082] of the English translation of WO 2014/091095 A1 discloses such fertilizers as potassium sulfate and the various micronutrients. Regarding claims 46 and 49, the composition of WO 2014/091095 A1 would provide synergistic results to no less extent than the composition recited in applicant’s claim 11. Regarding claim 47, the composition of WO 2014/091095 A1 would provide carbon dioxide and energy to roots of the plant in the process of WO 2014/091095 A1 to no less extent than would the composition recited in applicant’s claim 11. Regarding claim 48, WO 2014/091095 A1 discloses in Paragraph [0084] of the English translation that the composition is used in solid form. It would also be obvious to provide dry ice as the source of carbon dioxide, since it is well-known that dry ice is solid carbon dioxide. It would also be obvious to provide a seed grind formed from brown rice as the carbohydrate in the composition of WO 2014/091095 A1, since it would be within the level of skill of one of ordinary skill in the art to determine suitable sources for the carbohydrate.
CN 107266141 A is made of record for disclosing an agricultural composite gas fertilizer which includes carbon dioxide.
Kirkegaard is made of record for disclosing in Paragraph {0017] that living cells oxidize carbonaceous molecules to carbon dioxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736